     Case 4:19-cv-00212-MW-MAF Document 258 Filed 02/23/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

            Plaintiffs,

v.                                         Case No.: 4:19cv212-MW/MAF

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

                  ORDER DENYING MOTION AS MOOT

      In light of Defendants’ Amended Motion, ECF No. 256, Defendants’ Motion

for Relief from, and Objections to, the Magistrate Judge’s Order, ECF No. 254, is

DENIED as moot.

      SO ORDERED on February 23, 2021.

                                     s/Mark E. Walker
                                     Chief United States District Judge
